Order unanimously reversed on the law with costs, plaintiff’s motion granted, and defendants’ motion denied. Memorandum: In this medical malpractice action for the wrongful death of her husband, plaintiff moved to compel disclosure of statements made by a party defendant at defendant hospital’s review committee meeting investigating decedent’s death. Defendants hospital and Dr. Das cross-moved for a protective order, contending that disclosure of handwritten minutes of medical review committee proceedings is prohibited by Education Law §6527 (3). Special Term erred in denying plaintiff’s motion, and in granting the motion for a protective order. An in camera inspection of notes taken at the review committee is required to determine whether statements by Dr. Bergmann, a defendant, are included, and, if so, such statements are subject to disclosure under the statute and should be furnished to plaintiff (see, De Paolo v Wisoff, 94 AD2d 694; Carroll v St. Luke’s Hosp., 91 AD2d 674; see also, Lilly v Turecki, 112 AD2d 788). (Appeal from order of Supreme Court, Erie County, Wolf, J. — discovery.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.